        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 1 of 27



 1 ALLEN RUBY (SBN 47109)
   allen.ruby@skadden.com
 2 JACK P. DICANIO (SBN 138782)
   jack.dicanio@skadden.com
 3 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue, Suite 1400
 4 Palo Alto, CA 94301
   Telephone: (650) 470-4500
 5 Facsimile: (650) 470-4570

 6 DANIEL L. NASH (pro hac vice)
   DNash@akingump.com
 7 STACEY R. EISENSTEIN (pro hac vice)

 8 SEisenstein@akingump.com
   AKIN GUMP STRAUSS HAUER & FELD LLP
 9 2001 K Street, N.W.
   Washington, D.C. 20006
10 Telephone: (202) 887-4000
   Facsimile: (202) 887-4288
11
   Attorneys for Defendant
12 NATIONAL FOOTBALL LEAGUE

13
                             UNITED STATES DISTRICT COURT
14
                          NORTHERN DISTRICT OF CALIFORNIA
15
                                      SAN FRANCISCO DIVISION
16

17   RICHARD DENT, et al.,                         Case No.: 3:14-CV-02324-WHA

18                      Plaintiffs,                DEFENDANT NATIONAL FOOTBALL
                                                   LEAGUE’S NOTICE OF MOTION AND
19                v.                               MOTION TO DISMISS THIRD
                                                   AMENDED COMPLAINT
20   NATIONAL FOOTBALL LEAGUE,

21                      Defendant.                 Date:        January 14, 2021
                                                   Time:        8:00 a.m.
22                                                 Courtroom:   12 (19th Floor)
                                                   Judge:       Honorable William Alsup
23

24

25
26

27

28

     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT              Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 2 of 27



 1                                       NOTICE OF MOTION
 2         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that on January 14, 2021, at 8:00 a.m., or as soon thereafter as
 4 available, in the courtroom of the Honorable William Alsup, located at 450 Golden Gate Avenue,

 5 Courtroom 12, 19th Floor, San Francisco, California 94102, Defendant National Football League

 6 (“NFL” or “League”) will and hereby does move for an order dismissing Plaintiffs’ Third Amended

 7 Complaint (“TAC”) (Dkt No. 119).

 8                                     STATEMENT OF ISSUES
 9         The TAC should be dismissed under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6)
10 because Plaintiffs’ only remaining cause of action is preempted by Section 301 of the Labor

11 Management Relations Act, 29 U.S.C. § 185(a) (“LMRA”). This Motion is based on this Notice of

12 Motion and Motion, the attached Memorandum of Points and Authorities, the pleadings and papers

13 on file in this action, the declarations and exhibits previously submitted, any such matters of which

14 the Court may take judicial notice, the arguments of counsel, and any other matter that the Court may

15 properly consider.

16

17 Dated: November 25, 2020              SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
18
                                         By: /s/ Jack P. DiCanio
19                                          Jack P. DiCanio
20                                          Attorneys for Defendant
                                            NATIONAL FOOTBALL LEAGUE
21

22

23

24

25
26

27

28

                                                     ii
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                        Case No.: 3:14-cv-02324-WHA
           Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 3 of 27



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                            Page
 3 INTRODUCTION ...........................................................................................................................1

 4 BACKGROUND .............................................................................................................................2

 5 PLAINTIFFS’ ONLY REMAINING CAUSE OF ACTION IS PREEMPTED .............................7

 6                        A.         Legal Standards ............................................................................................7
 7                        B.         Determining The Scope Of The NFL’s Alleged Undertaking (Prong
                                     No. 1) Would Require Interpretation Of The CBAs ....................................9
 8
                          C.         Determining Whether The NFL’s Undertaking Was One That It
 9                                   Should Have Recognized As Necessary For The Protection Of
                                     Plaintiffs (Prong No. 2) Would Require Interpretation Of The CBAs ......14
10
                          D.         Determining Whether The NFL Acted “Reasonably” (Prong No. 3)
11                                   Would Require Interpretation Of The CBAs .............................................16
12 CONCLUSION ..............................................................................................................................21

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

                                                                           iii
      DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                                                        Case No.: 3:14-cv-02324-WHA
           Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 4 of 27



 1                                                       TABLE OF AUTHORITIES
 2                                                                                                                                        Page
 3 CASES:

 4 Allis-Chalmers Corp. v. Lueck,
       471 U.S. 202 (1985) .................................................................................................................... 12
 5
   Artiglio v. Corning Inc.,
 6     18 Cal. 4th 604 (1998) ................................................................................................ 9, 10, 11, 12
 7 Atwater v. National Football League Players Ass’n,
      626 F.3d 1170 (11th Cir. 2010) .................................................................................................. 12
 8
   Baker v. City of Los Angeles,
 9    188 Cal. App. 3d 902 (1986) ........................................................................................................ 9
10 Boogaard v. National Hockey League,
      126 F. Supp. 3d 1010 (N.D. Ill. 2015) ............................................................................ 10, 16, 18
11
   Brown v. Brotman Med. Ctr., Inc.,
12    571 F. App’x 572 (9th Cir. 2014) ............................................................................................... 16
13 Cantwell v. Allegheny Cnty.,
      483 A.2d 1350 (Pa. 1984) ........................................................................................................... 14
14
   Caterpillar, Inc. v. Williams,
15    482 U.S. 386 (1987) ...................................................................................................................... 7
16 Cramer v. Consolidated Freightways, Inc.,
      255 F.3d 683 (9th Cir. 2001) .................................................................................................. 7, 14
17
   Curtis v. Irwin Indus., Inc.,
18    913 F.3d 1146 (9th Cir. 2019) ...................................................................................................... 8
19 Delgado v. Trax Bar & Grill,
      36 Cal. 4th 224 (2005) .................................................................................................................. 9
20
   Dent v. National Football League,
21    902 F.3d 1109 (9th Cir. 2018) ............................................................................................. passim
      968 F.3d 1126 (9th Cir. 2020) ............................................................................................. passim
22
   Duerson v. National Football League, Inc.,
23    No. 12-C-2513, 2012 WL 1658353 (N.D. Ill. May 11, 2012) ........................................ 12, 15, 20
24 International Bhd. of Elec. Workers v. Hechler,
       481 U.S. 851 (1987) .................................................................................................................... 14
25
   Jabo v. YMCA of San Diego Cnty.,
26     27 Cal. App. 5th 853, 879 (2018) ................................................................................................. 9
27 Jackson v. AEG Live, LLC,
      233 Cal. App. 4th 1156 (2015) ..................................................................................................... 8
28

                                                                          iv
      DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                                                      Case No.: 3:14-cv-02324-WHA
            Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 5 of 27



 1 Margaret W. v. Kelley R.,
     139 Cal. App. 4th 141 (2006) ....................................................................................................... 9
 2
   Mayall ex rel. H.C. v. USA Water Polo, Inc.,
 3   909 F.3d 1055 (9th Cir. 2018) ................................................................................................ 8, 18
 4 Montador v. National Hockey League,
      No. 1:15-cv-10989 (N.D. Ill. Nov. 24, 2020), ECF No. 115 ...................................................... 13
 5
   N.L.R.B. v. Metlox Mfg. Co.,
 6    No. 20,299, 1972 WL 3095 (9th Cir. July 19, 1972) .................................................................... 2
      1973 WL 3146 (9th Cir. Apr. 18, 1973) ....................................................................................... 2
 7
   Peredia v. HR Mobile Servs., Inc.,
 8    25 Cal. App. 5th 680 (2018) ....................................................................................................... 14
 9 Perugini v. Safeway Stores, Inc.,
      935 F.2d 1083 (9th Cir. 1991) .................................................................................................... 14
10
   Santillo v. Chambersburg Eng’g Co.,
11    603 F. Supp. 211 (E.D. Pa. 1985) ............................................................................................... 14
12 Sherwin v. Indianapolis Colts, Inc.,
       752 F. Supp. 1172 (N.D.N.Y. 1990) ........................................................................................... 20
13
   Stringer v. National Football League,
14     474 F. Supp. 2d 894 (S.D. Ohio 2007) ....................................................................................... 20
15 Williams v. National Football League,
      582 F. 3d 863 (8th Cir. 2009) ............................................................................................... 12, 20
16
   STATUTES:
17
   29 U.S.C.
18    § 185(a) ......................................................................................................................................... 7
19 OTHER AUTHORITIES:
20 Fed. R. Evid. 201(b)-(c) ...................................................................................................................... 4

21

22

23

24

25
26

27

28

                                                                               v
      DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                                                            Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 6 of 27



 1                                           INTRODUCTION
 2         The Ninth Circuit remanded this case—now narrowed to a single negligence claim and
 3 limited to a single “voluntary undertaking” theory—with instructions to consider whether the lone

 4 remaining claim is preempted under the LMRA. The answer is yes: The complaint is preempted

 5 now just as it was in 2014, when this Court first held that Plaintiffs’ negligence-based claims required

 6 interpretation of the many health and safety provisions of the collective bargaining agreements

 7 governing the relationship between the parties.         Applying well-settled precedent, this Court
 8 concluded that it would be “impossible” to resolve Plaintiffs’ negligence claims without interpreting

 9 the extensive CBA provisions governing the medical care to which NFL players are entitled from

10 Clubs and Club physicians—including protections ensuring that treatment and return-to-play

11 decisions implicating player health would be made by physicians without NFL interference. Dkt.

12 No. 106, at 13-14 (“Preemption Order”).

13         Although Plaintiffs changed tack on appeal—obtaining reversal in their first appeal by
14 emphasizing a claim that the NFL itself had broken various federal and state drug laws, before

15 explicitly abandoning that theory during their second appeal—their original negligence claims were

16 permeated with allegations that the NFL had voluntarily undertaken duties to Plaintiffs. Among

17 other things, Plaintiffs sought a declaration that “[t]he NFL voluntarily undertook a duty to act with

18 reasonable care toward” them, Dkt. No. 65 ¶ 279, and argued that whether “the NFL voluntarily

19 under[took] a duty of care” was a question “common” to the class, id. at ¶ 265.
20         Now that Plaintiffs have retreated to the theory that the NFL “voluntarily undertook a duty
21 to its players,” TAC at 51 (formatting modified), this Court should again hold the negligence claim

22 preempted. Simply put, nothing in either Dent v. National Football League, 902 F.3d 1109 (9th Cir.

23 2018) (“Dent I”), or Dent v. National Football League, 968 F.3d 1126 (9th Cir. 2020) (“Dent II”),

24 undermines the Court’s original analysis or the conclusion that the negligence claim is preempted.

25 As noted, Dent I did not address Plaintiffs’ “voluntary undertaking” theory because Plaintiffs then
26 focused on a now-abandoned theory about alleged statutory violations. And Dent II declined to reach

27 LMRA preemption, instead recognizing that this issue again “lurks in the background” with respect

28 to Plaintiffs’ surviving theory, and must be resolved on remand. 968 F.3d at 1135, 1136. This Court
                                                      1
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                          Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 7 of 27



 1 should apply the same analysis that it applied in 2014 to Plaintiffs’ refashioned “voluntary

 2 undertaking” theory, hold the negligence claim preempted under Section 301 of the LMRA (as

 3 numerous other courts have done in holding preempted similar negligence claims against the NFL),

 4 and dismiss the TAC with prejudice.

 5                                            BACKGROUND
 6         1. The NFL is an association of 32 Clubs that promotes, organizes, and regulates the sport
 7 of professional football in the United States. Preemption Order at 1-2. Plaintiffs are former football

 8 players who were employed by and played for various NFL Clubs between 1969 and 2008. TAC

 9 ¶¶ 17, 18, 28, 37, 46, 56, 65, 75, 85, 95. During their playing careers, each Plaintiff was represented

10 by the National Football League Players Association (“NFLPA”), the exclusive bargaining

11 representative of all current and future NFL players. Dkt. No. 73, Declaration of Dennis L. Curran

12 (“Curran Decl.”), e.g., Ex. 6 (1993 CBA) (preamble); Ex. 11 (2011 CBA) (preamble). The terms

13 and conditions of Plaintiffs’ employment were and are governed by collective bargaining agreements

14 (“CBAs”) entered into in 1968, 1970, 1977, 1982, 1993, 2006, and/or 2011 (including amendments

15 and extensions). The CBAs expressly incorporate the NFL Player Contract, as well as the NFL

16 Constitution and Bylaws and the NFL Drug Policy, each of which further prescribes rules, duties,

17 and responsibilities regarding player employment and medical care. See, e.g., Curran Decl. Ex. 4

18 (1977 CBA), Art. I § 2; Ex. 5 (1982 CBA), Art. I § 1 & Art. XII § 2; Ex. 6 (1993 CBA), Art. III § 1,

19 Art. IV § 2, Art. XIV §§ 1-4 & App. C, & Art. XLIV § 6.1
20         Under fundamental principles of labor relations, “safety rules” and related terms and
21 conditions of employment are “mandatory subjects of collective bargaining,” N.L.R.B. v. Metlox Mfg.

22 Co., No. 20,299, 1972 WL 3095, at *10 (9th Cir. July 19, 1972), decision supplemented, 1973 WL

23 3146 (9th Cir. Apr. 18, 1973), and may be modified only via negotiation between the NFL and the

24 players. Thus, while the language has changed over time, every CBA expressly addresses player

25 health, safety, and medical care. Among other significant player protections are those that ensure
26 that “return to play” decisions implicating player health are made only by Club physicians. See, e.g.,

27

28         1
               The Court took judicial notice of the CBAs in its Preemption Order (at 3).
                                                       2
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                          Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 8 of 27



 1 Curran Decl., Ex. 13 (1980 Supplement to the NFL Constitution and Bylaws), Art. XVII (“All

 2 determinations of recovery time for major and minor injuries must be by the club’s medical staff and

 3 in accordance with the club’s medical standards.”).

 4         This Court’s Preemption Order (at 7-11) walked through that provision and the many other
 5 CBA provisions relating to player medical care and prescription drugs, including how those

 6 provisions have evolved since 1968. The Order recognized that these provisions are primarily aimed

 7 at the Clubs, “impos[ing] numerous duties upon the clubs for the protection of the players’ health

 8 and safety.” Id. at 7. And it recognized that players (including retired players) and the NFLPA may

 9 use the CBAs’ grievance and arbitration procedures to bring health-and-safety-related claims against

10 the Clubs and the League based on violations of CBA duties. See id. at 17-19.

11         2. Both individual players (including one of the named Plaintiffs) and the NFLPA have
12 brought grievances under the CBAs alleging the same player health concerns at issue in this case.

13 See Preemption Order at 19. In 1995, for example, Plaintiff Richard Dent filed a grievance against

14 his Club alleging “improper” medical care based on his Club’s and his Club physician’s decision to

15 return him to the field with a “clearly improper purpose” and without the required “written

16 notification of the risk inherent at that time by continued performance.” Id.; Dkt. No. 103,

17 Declaration of Daniel Nash (“Nash Decl.”), Ex. A (Dent Grievance) at 1-2.

18         As another example, in 2012, the NFLPA brought a grievance regarding the administration
19 of Toradol (one of the medications at issue in this case), asserting that both the NFL and the Clubs
20 were violating the players’ CBA-conferred rights to “such medical and hospital care . . . as the Club

21 physician may deem necessary,” as well as the right to have Club physicians comply with all local,

22 state, and federal laws. Curran Decl., Ex. 18, at 2 (NFLPA v. NFL Clubs & NFLMC (Toradol

23 Waivers)). And in 2017, the NFLPA—prompted by the allegations raised in the related Evans v.

24 Arizona Cardinals Football Club, LLC litigation—filed a grievance against the NFL and Clubs

25 accusing the NFL and Clubs of “disregard[ing] . . . explicit CBA requirements as they apply to the
26 proper, legal, medically ethical prescription, dispensing, and transportation of prescription

27 painkillers.” NFL’s Rule 28(j) Letter, Ex. A at 3, Dent I, No. 15-15143 (9th Cir. May 8, 2017). The

28 NFLPA alleged that the NFL had violated the CBA by “fail[ing] to meet its duty to use its ‘best
                                                     3
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                        Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 9 of 27



 1 efforts’ to ensure that the terms and conditions of the CBA” were followed by Clubs and Club

 2 physicians. Id. at 7.2

 3         3. Plaintiffs filed this suit in 2014, alleging that they had been supplied prescription
 4 medications “in order to return players back to the game as quickly as possible instead of allowing

 5 them to rest and heal properly from serious football-related injuries.” Dkt. No. 135, at 2. In their

 6 Second Amended Complaint (“SAC”), filed in September 2014, Plaintiffs asserted nine causes of

 7 action against the NFL. Dkt. No. 65 ¶¶ 277-401. Although the Ninth Circuit recently stated that

 8 “Plaintiffs did not expressly plead a voluntary undertaking theory of negligence in the version of the

 9 complaint that we examined in Dent I,” Dent II, 968 F.3d at 1135 (emphasis added), the SAC was

10 permeated and interwoven with “voluntary undertaking” allegations. See, e.g., SAC ¶ 147 (alleging

11 a “duty [the NFL] voluntarily assumed to the Plaintiffs and all players”); id. ¶ 265 (common

12 questions include “Did the NFL voluntarily undertake a duty of care toward the Class Members?”);

13 id. ¶ 279 (seeking a declaration that “[t]he NFL voluntarily undertook a duty to act with reasonable

14 care toward the Class Members”); id. ¶ 355 (“The NFL undertook the duty to act with reasonable

15 care toward the Class Members.”).

16         This Court dismissed the SAC on preemption grounds in December 2014. The Court held
17 that all of Plaintiffs’ negligence- and fraud-based claims were preempted because to “decid[e]

18 whether the NFL has been negligent in policing the clubs and in failing to address medical

19 mistreatment by the clubs, it would be necessary to” analyze various CBA provisions. Preemption
20 Order at 13.

21         Plaintiffs appealed. In seeking reversal, Plaintiffs “conceded from the very beginning that
22 . . . negligence [is] the weaker argument” when it comes to preemption. Oral Arg., Dent I, No. 15-

23 15143, 2016 WL 9402289 (Dec. 15, 2016). Plaintiffs emphasized that “the stronger case [against

24

25         2
            The Court previously granted the NFL’s request for judicial notice of the Dent Grievance,
   but denied requests regarding other grievances as moot. See Preemption Order at 3 (court “need not
26 consider” additional grievances). Because their “accuracy cannot reasonably be questioned,” the
   NFL moves the Court to take judicial notice of the existence of, and arguments contained in, the
27 2012 and 2017 NFLPA grievances (but not the truth of any matter asserted therein). See Fed. R.
   Evid. 201(b)-(c) (court may take judicial notice, on motion or sua sponte, of any fact that “can be
28 accurately and readily determined from sources whose accuracy cannot reasonably be questioned”).
                                                    4
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                         Case No.: 3:14-cv-02324-WHA
       Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 10 of 27



 1 preemption] is clearly with negligence per se, fraud, and fraudulent concealment,” and thus urged

 2 the Ninth Circuit to read the complaint as having alleged illegal action by the NFL. Id. Based on

 3 Plaintiffs’ “pitch” (Dkt. No. 135 at 2) that the complaint did “not merely alleg[e] that the NFL failed

 4 to prevent medication abuse by the teams, but that the NFL itself illegally distributed controlled

 5 substances,” the Ninth Circuit held that the claims were not preempted. Dent I, 902 F.3d at 1118.

 6 The court remanded for this Court “to determine whether the plaintiffs . . . pleaded facts sufficient

 7 to support their negligence claim against the NFL.” Id. at 1121.

 8         Following remand, Plaintiffs filed their “third and best complaint,” asserting a single cause
 9 of action for negligence and abandoning the other claims that the Ninth Circuit had reviewed.

10 Besides claiming that the NFL had violated “various federal and state laws,” Plaintiffs alleged that

11 “the NFL voluntarily undertook a duty . . . to ensure the proper recordkeeping, administration and

12 distribution of Medications.” TAC ¶¶ 304-305; see id. at 51 (NFL “voluntarily undertook a duty to

13 its players with regard to the administration of medications”) (formatting modified). The NFL

14 moved to dismiss on the ground that Plaintiffs had failed to adequately plead a negligence claim, and

15 this Court granted the motion.

16         As most relevant here, the Court first explained that Plaintiffs’ primary theory (negligence
17 per se) failed because they “d[id] not allege that the NFL itself violated the relevant drug laws and

18 regulations governing the medications at issue,” Dkt. No. 135 at 7—a point that Plaintiffs conceded

19 on appeal. See Oral Arg., Dent II, No. 19-16017, 2020 WL 2750880 (Mar. 15, 2020) (“I don’t think
20 they [the NFL] violated the statutes.”). The Court then held that Plaintiffs had failed to adequately

21 plead their alternative “voluntary undertaking” negligence theory because they had “not specifically

22 alleged how the NFL’s conduct increased the risk of harm to plaintiffs”; nor had they alleged “any

23 specific facts as to their reasonable reliance on the NFL’s supposed assumption of duty or their

24 suffering injury as a result of the NFL’s conduct.” Dkt. No. 135, at 13.3

25
26

27         3
             This Court also agreed with the NFL’s argument that Plaintiffs had failed to adequately
   plead that the NFL owed a duty to Plaintiffs due to a “special relationship”—a holding the Ninth
28 Circuit affirmed. See Dent II, 968 F.3d at 1135.
                                                    5
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                          Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 11 of 27



 1          The Ninth Circuit affirmed in part. The court agreed that without “facts that tether the alleged
 2 statutory violations to any concrete actions of the NFL,” Plaintiffs’ negligence per se theory failed.

 3 Dent II, 968 F.3d at 1131. Indeed, the court recognized that “[b]y Plaintiffs’ own admission”—and

 4 contrary to the primary theory Plaintiffs had pressed on appeal and after remand in Dent I—“the

 5 Club doctors and trainers appear to be the only relevant actors purportedly in violation of statutory

 6 requirements.” Id. (emphasis added). The Ninth Circuit thus affirmed this Court’s dismissal of the

 7 negligence per se theory.

 8          But the Ninth Circuit disagreed with this Court on the sufficiency of Plaintiffs’ voluntary
 9 undertaking allegations. The court explained that “the TAC paints a picture of the NFL’s ‘mandated’

10 and ‘required’ audits, oversight, and procedures regarding drug distribution across member Clubs,

11 as well as the NFL’s failure to enforce rules that it knows are necessary to avoid further injury to

12 players.” Dent II, 968 F.3d at 1133-1134. According to the Ninth Circuit, “[t]hese allegations

13 support Plaintiffs’ theory that the NFL undertook ‘the duty of overseeing [the] administration’ of the

14 distribution of pain medications to players and is aware that it should be providing protections.” Id.

15 at 1134 (second alteration in original). The Ninth Circuit further concluded that Plaintiffs had

16 sufficiently alleged breach because the NFL (purportedly) could “promulgate rules or guidelines that

17 could improve safety for players across the league.” Id. And with claims that the “wrongful

18 administration of Medications” worsened Plaintiffs’ injuries, the Ninth Circuit held that the TAC had

19 adequately alleged that the breach increased Plaintiffs’ risk of physical harm. Id. at 1134-1135. The
20 Ninth Circuit thus determined that Plaintiffs’ voluntary undertaking theory could survive a motion

21 to dismiss for failure to state a claim. Id. at 1135.

22          In reversing and remanding, however, the Ninth Circuit opted not to address whether
23 Plaintiffs’ “voluntary undertaking negligence claim . . . requires interpretation of the [CBAs].” Dent

24 II, 968 F.3d at 1135. “[R]ecogniz[ing] that the issue of § 301 preemption under the LMRA lurks in

25 the background,” and that the Ninth Circuit (unlike this Court) did “not have all potentially relevant
26 CBAs before” it, the Ninth Circuit left the question whether the claim is preempted by the LMRA to

27 be addressed on remand. Id.

28
                                                       6
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                           Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 12 of 27



 1              PLAINTIFFS’ ONLY REMAINING CAUSE OF ACTION IS PREEMPTED
 2          Because resolving Plaintiffs’ voluntary assumption cause of action would require
 3 interpretation of the CBAs, the claim is preempted by Section 301 of the LMRA. Accordingly, the

 4 TAC should be dismissed with prejudice.4

 5          A.      Legal Standards
 6          Section 301 of the LMRA governs “[s]uits for violation of contracts between an employer
 7 and a labor organization[.]” 29 U.S.C. § 185(a). It “has been interpreted as ‘a congressional mandate

 8 to the federal courts to fashion a body of federal common law to be used to address disputes arising

 9 out of labor contracts.’” Dent I, 902 F.3d at 1116. Because Section 301 is supposed to “protect the

10 primacy of grievance and arbitration as the forum for resolving CBA disputes and the substantive

11 supremacy of federal law within that forum,” the section “preempts state-law claims founded directly

12 on rights created by collective-bargaining agreements, and also claims substantially dependent on

13 analysis of a collective-bargaining agreement.” Id. (internal quotation marks omitted) (citing

14 Caterpillar, Inc. v. Williams, 482 U.S. 386, 394 (1987)). Thus, Section 301 preempts and requires

15 dismissal of any claim that “necessarily requires the court to interpret an existing provision of a CBA

16 that can reasonably be said to be relevant to the resolution of the dispute.” Cramer v. Consolidated

17 Freightways, Inc., 255 F.3d 683, 693 (9th Cir. 2001) (en banc).

18          To determine whether a state-law claim is preempted by Section 301, courts determine
19 “whether litigating the state law claim . . . requires interpretation of a CBA.” Dent I, 902 F.3d at
20 1116. Needing to “consider, refer to, or apply” the CBA is insufficient. Id. (internal quotation marks

21 omitted). There must be “an active dispute over the meaning of contract terms. . . . A hypothetical

22 connection between the claim and the terms of the CBA is not enough to preempt the claim[.]” Id.

23

24

25          4
             In its 2018 motion, the NFL alternatively sought dismissal on the ground that Plaintiffs’
   claims are time-barred under California’s two-year statute of limitations, given that all Plaintiffs
26 retired at least six years before they filed suit. Dkt. No. 121, at 13-18. In light of its holdings under
   Rule 12(b)(6), however, the Court concluded that “it need not and d[id] not reach the NFL’s statute
27 of limitations argument.” Dkt. No. 135, at 15 n.4. The NFL requests the opportunity to renew its
   statute of limitations argument in the event that this motion is denied.
28
                                                       7
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                           Case No.: 3:14-cv-02324-WHA
       Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 13 of 27



 1 But if “establishing the elements of the claim” necessitates CBA interpretation, then the claim is

 2 preempted. Id. at 1117.

 3          In California, “the negligent undertaking doctrine is not favored in the law,” Jackson v. AEG
 4 Live, LLC, 233 Cal. App. 4th 1156, 1176 (2015), because it imposes tort liability on those who

 5 voluntarily try to protect others.5 Sometimes referred to as the “good Samaritan” rule, the doctrine

 6 requires a plaintiff to allege that:

 7          (1) an actor undertook to render services to another; (2) . . . of a kind the actor should
            have recognized as necessary for the protection of [the plaintiff]; (3) the actor failed
 8          to exercise reasonable care in the performance of the undertaking; (4) the failure . . .
            resulted in physical harm to the [plaintiff]; and (5) . . . the actor’s carelessness
 9          increased the risk of such harm[.]
10 Dent II, 968 F.3d at 1132 (alterations in original) (quoting Mayall ex rel. H.C. v. USA Water Polo,

11 Inc., 909 F.3d 1055, 1066 (9th Cir. 2018)). Dent II relied on Mayall, which analyzed whether

12 plaintiffs had stated a claim for voluntary undertaking in the context of the rules of a youth water

13 polo association—not in the context of unionized workers suing their employer over mandatory

14 subjects of collective bargaining—and therefore had no occasion to address whether the claim was

15 preempted by Section 301 of the LMRA.

16          Unlike the relationship between the association and the youth participants in Mayall, the
17 relationship between the NFL, the Clubs, and the Clubs’ player-employees has long been governed

18 by a series of CBAs allocating health-and-safety rights and responsibilities among the various

19 parties. As we demonstrate below, with the exception of the “purely factual” causation factors
20 (Prong Nos. 4 and 5), Dent I, 902 F.3d at 1119, the voluntary undertaking factors are all

21 “substantially dependent on analysis of the CBA[s],” Curtis v. Irwin Indus., Inc., 913 F.3d 1146,

22 1153 (9th Cir. 2019) (alteration omitted). Accordingly, like the many negligence claims brought

23 against the NFL held preempted by courts around the country, Plaintiffs’ remaining claim is

24 preempted.

25
26          5
             Because Plaintiffs have never specified what law applies to their claims, the NFL (like the
   Ninth Circuit) continues to analyze the law under California’s version of the “good Samaritan” rule
27 at this stage of the proceedings. Dent II, 968 F.3d at 1130 n.2; Dent I, 902 F.3d at 1117 n.4. If
   Plaintiffs’ claim survives preemption, each will need to establish which state’s law appropriately
28 applies to him.
                                                     8
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                            Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 14 of 27



 1           B.      Determining The Scope Of The NFL’s Alleged Undertaking (Prong No. 1)
                     Would Require Interpretation Of The CBAs
 2
             In deciding whether the NFL “undertook to render services to another,” Dent II, 968 F.3d at
 3
     1132, this Court will need to assess “precisely what it was that the defendant undertook to do,”
 4
     Artiglio v. Corning Inc., 18 Cal. 4th 604, 615 (1998). “The foundational requirement of the good
 5
     Samaritan rule is that in order for liability to be imposed upon the actor, he must specifically have
 6
     undertaken to perform the task that he is charged with having performed negligently,” because
 7
     “without the actual assumption of the undertaking there can be no correlative duty to perform that
 8
     undertaking carefully.” Id. at 614-615 (emphasis added). California courts thus apply the voluntary
 9
     undertaking doctrine narrowly, limiting “the scope of any duty assumed” based “upon the nature of
10
     the undertaking.” Delgado v. Trax Bar & Grill, 36 Cal. 4th 224, 249 (2005); see Margaret W. v.
11
     Kelley R., 139 Cal. App. 4th 141, 163 (2006) (“The scope of any assumed duty must be measured by
12
     what respondent actually undertook to do.”); see also Baker v. City of Los Angeles, 188 Cal. App. 3d
13
     902, 907 (1986) (“The duty of a ‘good Samaritan’ is limited.”).
14
             Although the question of what the defendant actually did may present a factual question,
15
     whether a defendant’s “alleged actions, if proven, would constitute an ‘undertaking’ sufficient . . . to
16
     give rise to an actionable duty of care is a legal question for the court.” Artiglio, 18 Cal. 4th at 615.
17
     Resolving that question would require the court to determine whether, and to what precise extent,
18
     defendant undertook a duty to the plaintiff. See, e.g., Margaret W., 139 Cal. App. 4th at 163 (noting
19
     that defendant, in “[h]iring a security guard for a particular assignment[,] does not undertake a
20
     general duty to protect invitees”) (citing Delgado, 36 Cal. 4th at 249-250)); Jabo v. YMCA of San
21
     Diego Cnty., 27 Cal. App. 5th 853, 879 (2018) (“[E]nact[ing] and implement[ing] . . . [automatic
22
     external defibrillator] rules and policies” is not “an undertaking of such breadth and magnitude as to
23
     create a duty . . . to ensure the safety of all adult users of the soccer field at all times it was in use[.]”)
24
     (internal quotation marks omitted).
25
             As a threshold matter, only two of the actions upon which Plaintiffs rely as evidence of the
26
     alleged voluntary undertaking—the prescription drug oversight program and the League’s audits—
27
     were even in existence before the last of the Plaintiffs retired in 2008. TAC ¶¶ 159-163. All of the
28
                                                           9
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                                 Case No.: 3:14-cv-02324-WHA
       Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 15 of 27



 1 other alleged actions, including funding studies on Toradol use and “mandat[ing] procedures to

 2 control the drug distribution system,” occurred after 2010—at least two years after the last Plaintiff

 3 retired. Id. ¶¶ 164-182. When considering what “precisely” the League “undertook to do” for the

 4 benefit of Plaintiffs and whether CBA interpretation is necessary for that determination, such post-

 5 2008 activities are irrelevant. Artiglio, 18 Cal. 4th at 615.

 6          In any event, no matter which individual acts this Court considers, the Court cannot determine
 7 what duty the NFL specifically undertook towards the Plaintiffs without interpreting the CBAs. In

 8 Boogaard v. National Hockey League, the district court considered whether federal law preempted

 9 claims similar to those alleged here: that the NHL “breached its voluntarily undertaken duty to

10 protect [plaintiff’s] health by failing to” “protect [plaintiff] from brain trauma” and “prevent team

11 doctors from injecting him with Toradol.” 126 F. Supp. 3d 1010, 1018 (N.D. Ill. 2015). The court

12 found those claims “preempted because they would require the court to interpret the 2005 CBA to

13 determine the scope of any duty that the NHL had actually assumed.” Id.

14          Plaintiffs’ negligence claim is preempted for similar reasons. As in Boogaard, Plaintiffs here
15 are alleging the NFL undertook a broad duty to its players based on specific acts. 126 F. Supp. 3d

16 at 1019. Plaintiffs point to the NFL’s audits, oversight, and similar actions as evidence that it

17 “undertook a duty to ‘ensure the proper recordkeeping, administration and distribution of

18 Medications’” for the ultimate “protect[ion] [of] players.” Dent II, 968 F.3d at 1132 (quoting TAC

19 ¶ 305). But to determine whether and to what extent the NFL undertook such a duty, the Court would
20 need to “consider[] all of the [NFL]’s relevant acts”—including the “hyper-specific commitments

21 . . . made in the CBA[s].” Boogaard, 126 F. Supp. 3d at 1019. Like the NHL, the NFL “spent years

22 bargaining with” its players’ union and ultimately agreed to “document[s] exhaustively detailing

23 each party’s specific obligations to the others.” Id. The Court’s Preemption Order confirms in detail

24 (at 7-11) that the CBAs and related documents specify the commitments that the Clubs and the NFL

25 already made in writing with respect to player medical care. For example:
26         The home team must provide a physician for medical care of visiting players. Curran
            Decl., Ex. 12 (1971 Constitution and Bylaws), Art. XIX.
27
           Each Club is required to “have a board-certified orthopedic surgeon as one of its club
28          physicians” and to bear “[t]he cost of medical services rendered by Club physicians.”
                                                     10
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                         Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 16 of 27



 1          E.g. id., Ex. 5 (1982 CBA), Art. XXXI §1; Ex. 6 (1993 CBA), Art. XLIV § 1; Ex. 10
            (2006 CBA), Art. XLIV § 1; Ex. 11 (2011 CBA), Art. 39 § 1.
 2
           Club physicians must conduct a “standardized minimum pre-season physical
 3          examination” of each player. E.g., id., Ex. 5 (1982 CBA), Art. XXXI § 5; see also Ex.
            6 (1993 CBA), Art. XLIV § 5; Ex. 10 (2006 CBA), Art. XLIV § 5; Ex. 11 (2011 CBA),
 4          Art. 39 § 6.
 5         If a player “is injured in the performance of his services under this contract and
            promptly reports such injury to the Club physician or trainer, then the Player will
 6          receive such medical and hospital care during the term of this contract as the Club
            physician may deem necessary[.]” Id., Exs. 6-11 (Player Contract, ¶ 9) (emphasis
 7          added).
 8         “All determinations of recovery time for major and minor injuries must be made by the
            club’s medical staff and in accordance with the club’s medical standards.” Id., Ex. 13,
 9          Art. XVII (emphases added).
10         “If a Club physician advises a coach or other Club representative of a player’s physical
            condition which adversely affects the player’s performance or health, the physician will
11          also advise the player.” Id., Ex. 6 (1993 CBA), Art. XLIV § 1 (emphasis added); see
            also Ex. 5 (1982 CBA), Art. XXXI § 1; Ex. 10 (2006 CBA), Art. XLIV § 1; Ex. 11
12          (2011 CBA), Art. 39 § 1(c).
13         If a “condition could be significantly aggravated by continued performance, the
            physician will advise the player of such fact in writing before the player is again
14          allowed to perform on-field activity.” Id., Ex. 6 (1993 CBA), Art. XLIV § 1 (emphasis
            added); see also Ex. 5 (1982 CBA), Art. XXXI § 1; Ex. 10 (2006 CBA), Art. XLIV
15          § 1; Ex. 11 (2011 CBA), Art. 39 § 1(c).
16         “The parties agree that it is the responsibility of everyone in the industry to treat, care for
            and eliminate chemical dependency problems of players.” Ex. 5 (1982 CBA), Art. XXXI
17          § 6.
18         Parties to the CBAs must “deter and detect substance abuse” and “offer programs of
            intervention, rehabilitation, and support to players who have substance abuse
19          problems.” Id., Ex. 6 (1993 CBA), Art. XLIV § 6; Ex. 10 (2006 CBA), Art. XLIV § 6.
20         The abuse of prescription drugs is prohibited, and each Club must designate a “Team
            Physician for Substance Abuse” to monitor players’ involvement and treatment in the
21          Program for Substances of Abuse. See, e.g., id., Ex. 14 (1997 Policy and Program for
            Substances of Abuse) at I.A.4.
22
           Each Club physician owes his or her “primary duty in providing player medical care
23          . . . not to the Club but instead to the player-patient;” is “required to disclose to a player
            any and all information about the player’s physical condition” that the physicians
24          disclose to coaches or other team representatives (“whether or not such information
            affects the player’s performance or health”); and must “comply with all federal, state,
25          and local requirements, including all ethical rules and standards.” Id., Ex. 11 (2011
            CBA), Art. 39 § 1(c).
26
            These CBA obligations are plainly relevant to ascertaining “precisely” what the NFL
27
     voluntarily “undertook to do.” Artiglio, 18 Cal. 4th at 615. As this Court explained on the first go-
28
                                                        11
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                              Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 17 of 27



 1 round, “because the CBAs expressly and repeatedly allocate so many health-and-safety duties to the

 2 clubs” and Club physicians, “the CBAs can fairly be interpreted, by implication, to negate any such

 3 duty at the league level.” Preemption Order at 14. That interpretation bears directly on the legal

 4 question of whether the NFL’s alleged actions “constitute an ‘undertaking’ sufficient . . . to give rise

 5 to an actionable duty of care.” Artiglio, 18 Cal. 4th at 615. “Even if this interpretation were

 6 ultimately rejected, it is a fair one and that is sufficient for Section 301 preemption.” Preemption

 7 Order at 14; see, e.g., Williams v. National Football League, 582 F. 3d 863, 881 (8th Cir. 2009)

 8 (“[W]hether the NFL or the individual defendants owed the Players a duty to provide . . . a [particular]

 9 warning cannot be determined without examining the parties’ legal relationship and expectations as

10 established by the CBA and the [relevant] Policy.”).

11           Even if this Court were to find that the CBA provisions quoted above cannot fairly be
12 interpreted to negate health-and-safety duties at the League level, “in determining the scope of any

13 duty the NFL owed Plaintiffs (which is part of Plaintiffs’ affirmative case), [the Court] would . . .

14 still have to consult the CBA to determine the scope of the legal relationship between the Plaintiffs

15 and the NFL.” Atwater v. National Football League Players Ass’n, 626 F.3d 1170, 1182 (11th Cir.

16 2010); see, e.g., Duerson v. National Football League, Inc., No. 12-C-2513, 2012 WL 1658353, at

17 *4 (N.D. Ill. May 11, 2012) (explaining that it could “plausibly interpret those [health and safety]

18 provisions to impose a duty on the NFL’s clubs to monitor a player’s health and fitness to continue

19 to play football,” which “would tend to show that the NFL could reasonably rely on the clubs to
20 notice and diagnose player health problems,” and the “NFL could then reasonably exercise a lower

21 standard of care in that area itself”). And “questions relating to what the parties to a labor agreement

22 agreed, and what legal consequences were intended to flow from breaches of that agreement, must

23 be resolved by reference to uniform federal law.” Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 211

24 (1985).

25           The Ninth Circuit did not address this reasoning in Dent I. Instead, it viewed the CBAs’
26 allocation of duties pertaining to medical care as “irrelevant” due to Plaintiffs’ (since-abandoned)

27 theory that the NFL itself was “violating the law,” i.e., federal and state drug statutes. Dent I, 902

28 F.3d at 1121. That is, because “liability for a negligence claim alleging violations of federal and
                                                      12
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                          Case No.: 3:14-cv-02324-WHA
       Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 18 of 27



 1 state statutes does not turn on how the CBAs allocated duties among the NFL, the teams, and the

 2 individual doctors,” it did not matter “what (if anything) the CBAs say about those issues”—for “if

 3 the NFL had any role in distributing prescription drugs, it was required to follow the laws regarding

 4 those drugs.” Id.; see, e.g., id. (“The parties to a CBA cannot bargain for what is illegal.”). But this

 5 case no longer concerns allegations that the NFL violated a statute or did anything illegal; indeed,

 6 Plaintiffs themselves now concede that the NFL did not “violate[] the statutes.” Oral Arg., Dent II,

 7 No. 19-16017, 2020 WL 2750880; see Dent II, 968 F.3d at 1131 (NFL did not violate statutory

 8 requirements “[b]y Plaintiffs’ own admission”) (emphasis added).6             Accordingly, this Court’s
 9 original conclusion continues to apply with full force. See Order at 10, Montador v. National Hockey

10 League, No. 1:15-cv-10989 (N.D. Ill. Nov. 24, 2020), ECF No. 115 (holding similar “voluntary

11

12

13           6
                 Here is the relevant colloquy between the Ninth Circuit and Plaintiffs’ counsel:
14           JUDGE:                 Let’s take your allegations, 18 of them. Name your best one
                                    of those allegations, which would suggest that [the NFL]
15                                  violated the statutes in doing what they did.
16           MR. SINCLAIR:          You -- your Honor, I . . .
17           JUDGE:                 That’s the only thing you’ve alleged, a violation of the statute.
18           MR. SINCLAIR:          Yeah, I, I -- and that . . .
19           JUDGE:                 And it’s an assumption of a duty[,] but violating the statute is
                                    what you’ve alleged.
20
             MR. SINCLAIR:          We, we have . . .
21
             JUDGE:                 So what did they do?
22
             MR. SINCLAIR:          I, I don’t think they violated the statutes, and I don’t think
23                                  we’ve only pled that they violated the statutes. I recognized
                                    we did plead that they violated the statutes.
24
             JUDGE:                 Well, where did you plead other than that they violated the
25                                  statutes?
26           MR. SINCLAIR:          Paragraph 305.
27 Oral Arg., Dent II, No. 19-16017, 2020 WL 2750880 (emphasis added); see TAC ¶ 305 (“[T]o the
   extent the NFL voluntarily undertook a duty apart from those identified above to ensure the proper
28 recordkeeping, administration and distribution of Medications, it breached that duty.”).
                                                   13
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                            Case No.: 3:14-cv-02324-WHA
       Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 19 of 27



 1 undertaking” negligence claim preempted, and distinguishing Dent I as involving allegations that the

 2 NFL distributed drugs “in violation of state and federal laws”).

 3         In sum, the CBA provisions set forth above prescribe collectively bargained duties that were
 4 “accepted by each of the parties and the scope of those duties.” International Bhd. of Elec. Workers

 5 v. Hechler, 481 U.S. 851, 860 (1987). It would be “impossible” to determine the scope of any

 6 specific voluntary undertaking by the NFL without interpreting those provisions. Preemption Order

 7 at 13. Because “[t]his line of interpretation has a ‘reasonable level of credibility,’” at least, “that

 8 alone is enough to trigger preemption.” Id. at 14 (quoting Cramer, 255 F.3d at 692).

 9         C.      Determining Whether The NFL’s Undertaking Was One That It Should Have
                   Recognized As Necessary For The Protection Of Plaintiffs (Prong No. 2) Would
10                 Require Interpretation Of The CBAs
11          For similar reasons, without interpreting the CBAs, this Court cannot decide whether the
12 NFL’s alleged undertaking was one that the NFL “should have recognized as necessary for the

13 protection of” Plaintiffs. This prong “is essentially a requirement of foreseeability.” Santillo v.

14 Chambersburg Eng’g Co., 603 F. Supp. 211, 214 (E.D. Pa. 1985) (cited by Peredia v. HR Mobile

15 Servs., Inc., 25 Cal. App. 5th 680, 697 (2018)). It asks whether the NFL, in undertaking the alleged

16 services, “should have foreseen that [its] actions were necessary” to protect players. Cantwell v.

17 Allegheny Cnty., 483 A.2d 1350, 1354 (Pa. 1984) (analyzing requirements for voluntary undertaking

18 cause of action under section 324A of Restatement (Second) of Torts). And the Ninth Circuit has

19 previously found CBA provisions “relevant to the question whether the harm to [plaintiff] caused by
20 [employer’s and union’s] failure . . . was foreseeable.” Perugini v. Safeway Stores, Inc., 935 F.2d

21 1083, 1089 (9th Cir. 1991).

22         Through extensive negotiations, the League and the NFLPA agreed in the CBAs on the
23 measures that they recognized as necessary for the protection of NFL players, including with respect

24 to medication use and abuse. See Preemption Order at 7 (“The league has taken many steps to address

25 the issue of player medical care by imposing on the clubs detailed provisions in numerous collective-
26 bargaining agreements between the players’ union and the NFL from 1968 onward.”). Besides

27 imposing duties on the Club physicians to advise players of physical conditions that will adversely

28 affect their health and to offer whatever medical and hospital care during the players’ contracts that
                                                     14
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                         Case No.: 3:14-cv-02324-WHA
       Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 20 of 27



 1 the Club physicians may deem necessary, supra p. 11, the CBAs also (for example) afford players

 2 the right to a second medical opinion, as well as the right to have medical care provided at the Club’s

 3 expense by a surgeon of the player’s choice. E.g., Curran Decl., Ex. 5 (1982 CBA), Art. XXXI § 3;

 4 Ex. 6 (1993 CBA), Art. XLIV § 3; Ex. 10 (2006 CBA), Art. XLIV § 3; Ex. 11 (2011 CBA), Art. 39

 5 § 4. The 1982 CBA established a Chemical Dependency Program, noting “that it is the responsibility

 6 of everyone in the industry to treat, care for and eliminate chemical dependency problems of

 7 players.” Ex. 5 (1982 CBA), Art. XXXI § 6. Following suit, the 1997 Policy and Program for

 8 Substances of Abuse sets forth multiple provisions delegating responsibility for detecting and

 9 treating substance abuse among the NFLPA, the NFL, the Clubs, and various medical professionals

10 appointed under the terms of the Policy. See, e.g., id., Ex. 14 (1997 Policy and Program for

11 Substances of Abuse) I.A.6, I.C.2, I.A.2, I.A.3, I.A.4. And if a given Club’s medical care is

12 insufficient, Plaintiffs’ union has the “right to commence an investigation before the Joint Committee

13 [on Player Safety and Welfare.]” Id., Ex. 9 (2002 Am. to 1993 CBA), Art. XIII § 1(d); Ex. 10 (2006

14 CBA), Art. XIII § 1(d); Ex. 11 (2011 CBA), Art. 50 § 1(d); see also Ex. 11 (2011 CBA), Art. 39

15 § 3(a) (establishing an NFL-NFLPA “Accountability and Care Committee, which will provide

16 advice and guidance regarding the provision of preventive, medical, surgical, and rehabilitative care

17 for players by all clubs during the term of” the CBA).

18         It would be “reasonable” for the NFL to view the specifically bargained-for provisions as
19 sufficient for Plaintiffs’ protection, such that the NFL’s alleged actions were not ones the NFL
20 “should have recognized as necessary for” Plaintiffs’ protection. Dent II, 968 F.3d at 1132. Indeed,

21 “[a] court could plausibly interpret those provisions to impose a duty on the NFL’s clubs to monitor

22 a player’s health and fitness to continue to play football.” Duerson, 2012 WL 1658353, at *4

23 (emphasis added); see also Curran Decl., Ex. 20 (Maxwell v. National Football League) at 1-2 (“The

24 CBA places primary responsibility for identifying . . . physical conditions on the team physicians,”

25 and thus those “provisions of the CBA must be taken into account in determining the degree of care
26 owed by the NFL.”). “If that interpretation were to prevail, . . . it would tend to show that the NFL

27 could reasonably rely on the clubs” and their physicians to appropriately treat the players in their

28 care, Duerson, 2012 WL 1658353, at *4—or perhaps that the NFL could rely on the players’ personal
                                                     15
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                         Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 21 of 27



 1 doctors, other medical professionals appointed under the 1997 Policy and Program for Substances of

 2 Abuse, or the NFLPA—regardless of any additional actions that the NFL may have voluntarily

 3 undertaken for other reasons. Each of those interpretations, even if “ultimately rejected, . . . is a fair

 4 one and that is sufficient for Section 301 preemption.” Preemption Order at 14. Thus, determining

 5 whether the NFL “should have recognized” that any voluntary undertaking was “necessary for the

 6 protection” of the players would require CBA interpretation as well.

 7          D.      Determining Whether The NFL Acted “Reasonably” (Prong No. 3) Would
                    Require Interpretation Of The CBAs
 8
            Even if the Court could conclude that the NFL specifically undertook a duty it felt was
 9
     necessary to protect Plaintiffs despite—but without interpreting—the duties outlined in the CBAs,
10
     the fact that the CBAs placed responsibility for players’ health and medical care on the Clubs would
11
     still bear on whether the NFL acted reasonably. See Brown v. Brotman Med. Ctr., Inc., 571 F. App’x
12
     572, 576 (9th Cir. 2014) (preemption appropriate when CBA interpretation required “to determine
13
     the standard of care that [the defendant] agreed to assume and, in turn, whether [its] actions violated
14
     that duty”).
15
            First, to determine whether the NFL acted reasonably, the Court would need to consider what
16
     the NFL could do. Read together, various CBA provisions “could plausibly be taken to provide that
17
     teams [and their physicians] were free to develop their own ‘medical standards’ for” administering
18
     medications and returning players to the field “without the [League]’s interference.” Boogaard, 126
19
     F. Supp. 3d at 1020 (emphasis added). Since 1980, the NFL Constitution and Bylaws, which are
20
     expressly incorporated by reference in every CBA,7 have required Club medical personnel to decide
21
     the amount of recovery time needed by a given injured player. See Curran Decl., Ex. 13 (1980
22
     Supplement to the NFL Constitution and Bylaws), Art. XVII (“All determinations of recovery time
23
     for major and minor injuries must be by the club’s medical staff and in accordance with the club’s
24
     medical standards.”); Curran Decl. at 2, ¶ 13 (noting 1980 Supplement “has been an operative
25
26          7
           Curran Decl., Ex. 4 (1977 CBA), Art. I § 2 (The provisions of the NFL Constitution and
   Bylaws “pertaining to terms and conditions of employment of NFL players . . . , which are not
27 superseded by this Agreement, will remain in full force and effect for the continued duration of this
   Agreement, and, where applicable, all players, clubs, the NFLPA, the NFL, and the Management
28 Council will be bound thereby.”).
                                                  16
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                           Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 22 of 27



 1 provision of every NFL Constitution and Bylaws since 1980”). Since 1982, the CBAs have required

 2 Clubs to maintain a comprehensive program to “treat, care for and eliminate chemical dependency

 3 problems of players” and to evaluate players, on reasonable cause, for chemical abuse or dependency

 4 problems. E.g., id., Ex. 5 (1982 CBA), Art. XXXI § 6. Since 1993, Club physicians have had the

 5 authority (and duty) to determine the scope of player medical care. Id., Exs. 6-11 (Player Contract

 6 ¶ 9) (“Player will receive such medical and hospital care . . . as the Club physician may deem

 7 necessary.”). The CBAs have long required Club physicians to provide notice to players “in writing”

 8 whenever the physicians determine that a player’s “condition could be significantly aggravated by

 9 continued performance.” Id., Ex. 6 (1993 CBA), Art. XLIV § 1; see also Ex. 5 (1982 CBA), Art.

10 XXXI § 1; Ex. 10 (2006 CBA), Art. XLIV § 1; Ex. 11 (2011 CBA), Art. 39 § 1(c). Further, the

11 CBAs have allocated investigatory authority over Club medical practices to the collectively

12 bargained-for Joint Committee on Player Safety and Welfare. Id., Ex. 9 (2002 Am. to 1993 CBA),

13 Art. XIII § 1(d); Ex. 10 (2006 CBA), Art. XIII § 1(d); Ex. 11 (2011 CBA), Art. 50 § 1(d). And since

14 2011, the CBAs have made explicit that “all Club physicians and medical personnel” are required to

15 “comply with all federal, state, and local requirements, including all ethical rules and standards.”

16 Ex. 11 (2011 CBA), Art. 39, § 1(c).8

17          Those provisions exist for good reason. Take some of the longest standing mandates: that
18 “[a]ll determinations of recovery time for major and minor injuries must be by the club’s medical

19 staff and in accordance with the club’s medical standards,” Curran Decl., Ex. 13 (1980 Supplement
20 to the NFL Constitution and Bylaws), Art. XVII (emphasis added), and that Club physicians must

21 warn players “in writing” of return-to-play decisions that could harm them, see id., Ex. 6 (1993

22 CBA), Art. XLIV § 1. These and many other collectively bargained-for provisions are explicitly

23 designed to protect injured players from undue influence by Club coaching staffs, Club front offices,

24 and the League. Put differently, they are supposed to prevent exactly what Plaintiffs alleged occurred

25
26          8
             In its 2017 grievance, the NFLPA argued that the NFL was bound to ensure that the parties
   followed this provision based on the “best efforts” clause in the CBA. See Ex. 11 (2011 CBA), Art.
27 II § 2 (“The parties will use their best efforts to faithfully carry out the terms and conditions of this
   Agreement and to see that the terms and conditions of this Agreement are carried out in full by
28 players and Clubs.”).
                                                       17
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                           Case No.: 3:14-cv-02324-WHA
       Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 23 of 27



 1 here: the implementation of a “return to play business plan” focused on “returning players to the

 2 game as soon as possible” at the expense of their health. TAC ¶¶ 1-2. Since at least 1980, for the

 3 good of the players, Club physicians have made all return-to-play decisions, and the NFL has had no

 4 authority to interfere with such decisions by, for example, dictating Club medical protocols. To be

 5 sure, the NFL has long played specific roles related to player medication use—but those roles are set

 6 forth in writing and developed through collective bargaining. See, e.g., Curran Decl., Ex. 14 (CBA-

 7 incorporated Drug Policies regarding performance enhancing drugs).

 8          In light of the specific allocation of those responsibilities to Clubs and Club physicians, it is
 9 at least reasonable to interpret the CBAs as “prevent[ing] [the NFL] from imposing” and unilaterally

10 enforcing protocols related to the on-field administration of medications and return-to-play

11 decisions. Boogaard, 126 F. Supp. 3d at 1020. Accordingly, unlike defendants in Mayall, who

12 “regulate[d] . . . the enactment of rules regarding player safety and health” and were required under

13 their own bylaws “to ensure proper safety precautions have been taken to protect the personal welfare

14 of the athletes,” 909 F.3d at 1067, “the [NFL] likely could not be found to have” acted negligently

15 in failing to unilaterally mandate new safety rules or guidelines, Boogaard, 126 F. Supp. 3d at 1020.

16 After all, the League could hardly have acted unreasonably for failing to do what it could not do.

17 Yet failing to “promulgate rules or guidelines that could improve safety for players across the league”

18 is the exact “breach alleged by Plaintiffs.” Dent II, 968 F.3d at 1134; see TAC ¶¶ 213-214 (alleging

19 that, despite awareness of legal violations by the Clubs, “there is no follow up from the League” and
20 “the League did nothing”). That is not to say that this Court needs “to run to ground the question

21 whether the [NFL] has in fact correctly read” the above CBA provisions. Boogaard, 126 F. Supp.

22 3d at 1020. Instead, “the point is that the [NFL]’s reading is, at a minimum, plausible and arguable,

23 which means that ascertaining the” reasonableness of the NFL’s actions “would require interpreting

24 the CBA[s].” Id. at 1020-1021.

25          Second, to determine if the NFL was acting reasonably, the Court would need to consider not
26 only what the NFL could do but what the NFL did do. This Court explained before: “The league

27 has taken many steps to address the issue of player medical care by imposing on the clubs detailed

28 provisions in numerous collective-bargaining agreements between the players’ union and the NFL
                                                       18
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                           Case No.: 3:14-cv-02324-WHA
       Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 24 of 27



 1 from 1968 onward.” Preemption Order at 7. Those Club duties were imposed “for the protection of

 2 the players’ health and safety.” Id. As demonstrated by the provisions’ “scope and development[,]

 3 . . . this is not a situation in which the NFL has stood by and done nothing.” Id. at 11. To be clear,

 4 this does not mean that imposing these duties on the Clubs somehow “cancel[s] out” a careless act

 5 by the NFL. Dent I, 902 F.3d at 1121. Rather, it means that where Plaintiffs allege that the NFL

 6 was negligent for not doing enough—as opposed to doing something illegal—this Court will need

 7 to consider what is “enough” in light of the specific NFL commitments set forth in the CBAs. The

 8 Court can do that only after understanding what the NFL has actually agreed to in the CBA.

 9         If there were any doubt whether resolving Plaintiffs’ claims would require CBA
10 interpretation, the grievances filed by NFL players and the NFLPA dispel it. Unions and employees

11 file grievances to address violations of collectively bargained terms, and for decades, grievances

12 have been filed against the NFL and its Clubs alleging CBA violations for conduct similar to that

13 alleged here. See Nash Decl., Ex. A; Curran Decl., Exs. 17-18. For example, as this Court previously

14 recognized, “named Plaintiff Richard Dent filed a grievance against the San Francisco 49ers in 1995,

15 alleging many of the same abuses plaintiffs allege here.” Preemption Order at 19; see Nash. Decl.,

16 Ex. A (Dent Grievance). Specifically, Dent alleged that his Club chose to “return[] Mr. Dent to

17 performance (i.e., football activity)” with a “clearly improper purpose” and without “written

18 notification of the risk inherent at that time by continued performance”—and thus in a manner that

19 was “violative of the rights afforded Mr. Dent under his Contract and the 1993 [CBA].” Nash Decl.,
20 Ex. A at 1-2.

21         More recently, the NFLPA filed a grievance in 2012 setting forth the NFLPA’s “position”
22 regarding the various CBA obligations of the NFL, the Clubs, and Club physicians related to the

23 administration of prescription drugs like Toradol—including that all decisions regarding

24 “unacceptable medical risk” and “long-term effects” of Toradol use must be made by the “Club

25 physician.” Curran Decl., Ex. 18, at 2. And in 2017, the NFLPA, prompted by the allegations from
26 the related Evans litigation, filed a CBA grievance based on the exact same conduct alleged here

27 related to player medication use. The NFLPA claimed that “the NFL and Clubs have violated their

28 respective legal duties concerning the health and safety of the NFL players.” NFL’s Rule 28(j)
                                                     19
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                         Case No.: 3:14-cv-02324-WHA
        Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 25 of 27



 1 Letter, Ex. A at 1-2. The NFLPA alleged, among other things, that the NFL and Clubs have

 2 “disregarded . . . explicit CBA requirements as they apply to the proper, legal, medically ethical

 3 prescription, dispensing, and transportation of prescription painkillers.” Id. at 3 (emphasis added).

 4 It further alleged (at 7) that the NFL violated the CBA by “fail[ing] to meet its duty to use its ‘best

 5 efforts’ to ensure that the terms and conditions of the CBA” were followed by Clubs. Just as the

 6 NFLPA asked of the arbitrator, this Court would have to interpret various CBA provisions bearing

 7 on player health and safety—including provisions in effect for decades—to determine whether the

 8 NFL acted reasonably or negligently.

 9          At bottom, “the degree of care owed cannot be considered in a vacuum.” Stringer v. National
10 Football League, 474 F. Supp. 2d 894, 910 (S.D. Ohio 2007). Whether the NFL acted reasonably

11 “cannot be determined without examining the parties’ legal relationship and expectations as

12 established by the CBA[.]” Preemption Order at 15 (quoting Williams, 582 F.3d at 881) (emphasis

13 omitted). That is why so many other courts have routinely held preempted similar state-law

14 negligence claims brought by NFL players and other professional athletes related to the provision of

15 medical care. See, e.g., Stringer, 474 F. Supp. 2d at 910 (“The degree of care owed by the NFL . . .

16 and what was reasonable under the circumstances, must be considered in light of pre-existing

17 contractual duties imposed by the CBA on the individual NFL clubs concerning the general health

18 and safety of the NFL players.”); Duerson, 2012 WL 1658353, at *4 (explaining that CBA provisions

19 could “plausibly” be read to mean that the NFL could reasonably exercise a lower standard of care
20 given the Clubs’ duties to players); Curran Decl., Ex. 20 (Maxwell v. National Football League) at

21 1-2 (finding negligence claim based on game-related injuries preempted because the “physician

22 provisions of the CBA,” along with “provisions relating to the teams’ athletic trainers,” “must be

23 taken into account in determining the degree of care owed by the NFL and how it relates to the NFL’s

24 alleged failure to establish guidelines or policies to protect the mental health and safety of its

25 players”); Sherwin v. Indianapolis Colts, Inc., 752 F. Supp. 1172, 1178 (N.D.N.Y. 1990) (holding
26 negligence claim for allowing, or failing to prevent, deficient medical care was preempted because

27 “[t]he court cannot resolve plaintiff’s claims . . . without interpreting the clauses establishing those

28 duties in the agreements”). This Court recognized years ago that these same principles foreclosed
                                                      20
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                          Case No.: 3:14-cv-02324-WHA
       Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 26 of 27



 1 Plaintiffs’ claims. Without the statutory-violations claim on which the Ninth Circuit rested its

 2 reversal, the result should be the same today.

 3                                           CONCLUSION
 4         For the reasons stated above, Plaintiffs’ Third Amended Complaint should be dismissed with
 5 prejudice.

 6
     Dated: November 25, 2020                SKADDEN, ARPS, SLATE, MEAGHER & FLOM
 7                                           LLP
 8
                                             By: /s/ Jack P. DiCanio
 9                                               Jack P. DiCanio
10                                                  Attorneys for Defendant
                                                    NATIONAL FOOTBALL LEAGUE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                    21
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                     Case No.: 3:14-cv-02324-WHA
       Case 3:14-cv-02324-WHA Document 145 Filed 11/25/20 Page 27 of 27



 1                                   CERTIFICATE OF SERVICE
 2         I hereby certify that on November 25, 2020, I electronically filed the foregoing document
 3 with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing

 4 to counsel of record for Plaintiffs and which constitutes service under L.R. 5-1(h)(1).

 5

 6   Dated: November 25, 2020                  /s/ Jack P. DiCanio
                                               Jack P. DiCanio
 7
                                               Attorneys for Defendant
 8                                             NATIONAL FOOTBALL LEAGUE

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                     22
     DEF.’S MOTION TO DISMISS THIRD AMENDED COMPLAINT                        Case No.: 3:14-cv-02324-WHA
